Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 10496605 Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter.  For illustration purpose, Claim 31 rejection is provided as follow:
Current Application
U.S. Patent No. 10496605
21. A method, comprising: 


receiving a source application package comprising a plurality of portions of code and a plurality of files, 

wherein at least a first file of the plurality of files and a first portion of code of the plurality of portions of code are associated with a first functionality performed by at least a first computing device of a distributed computing system, 













and wherein at least a second file of the plurality of files and a second portion of code of the plurality of portions of code are associated with a second functionality performed by at least a second computing device of the distributed computing system, wherein the second functionality is distinct from the first functionality and the at least a second computing device is distinct from the least a first computing device; 









generating, using the source application package, a first target application package for at least one first computing device of the distributed computing system, wherein the first target application package includes the at least a first file and the at least a first portion of code, and wherein the at least one first computing device is configured to perform the first functionality; and generating, using the source application package, a second target application package for at least one second computing device of the distributed computing system, wherein the second target application package includes the at least a second file and the at least a second portion of code, and wherein the at least one second computing device is configured to perform the second functionality.
  1. A computer-implemented method for deploying an application to a data intake and query system, comprising: 

receiving a source application package comprising a plurality of portions of code and a plurality of files 

associated with functionality of distinct groups of computing devices of the data intake and query system, the source application package being generated for use by the distinct groups of computing devices of the data intake and query system; 

identifying a first group of computing devices of the data intake and query system and a second group of computing devices of the data intake and query system, wherein each of the first group of computing devices and the second group of computing devices implements a distinct functionality of the data intake and query system; 

partitioning the source application package based on the distinct functionalities implemented by the first group of computing devices and the second group of computing devices to associate each of the plurality of files with at least one of the first group of computing devices or the second group of computing devices and to associate each of the plurality of portions of code with at least one of the plurality of files, wherein partitioning the source application package associates the first group of computing devices with a first file of the plurality of files and the second group of computing devices with a second file that is distinct from the first file, wherein the first file corresponds to the distinct functionality of the first group of computing devices and the second file corresponds to the distinct functionality of the second group of computing devices; 


and generating a first target application package for the first group of computing devices and a second target application package for the second group of computing devices that is different from the first target application package, wherein the first target application package includes the first file corresponding to the first group of computing devices and one or more portions of code of the plurality of portions of code that are associated with the first file and the second target application package includes the second file corresponding to the second group of computing devices and one or more portions of code of the plurality of portions of code that are associated with the second file.


	
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 11151083 Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter.  For illustration purpose, Claim 31 rejection is provided as follow:

Current Application
U.S. Patent No. 11151083
21. A method, comprising: 




receiving a source application package comprising a plurality of portions of code and a plurality of files, wherein at least a first file of the plurality of files and a first portion of code of the plurality of portions of code are associated with a first functionality performed by at least a first computing device of a distributed computing system,

 and wherein at least a second file of the plurality of files and a second portion of code of the plurality of portions of code are associated with a second functionality performed by at least a second computing device of the distributed computing system,

 wherein the second functionality is distinct from the first functionality and the at least a second computing device is distinct from the least a first computing device; 












generating, using the source application package, a first target application package for at least one first computing device of the distributed computing system, 

wherein the first target application package includes the at least a first file and the at least a first portion of code, and wherein the at least one first computing device is configured to perform the first functionality;

 and generating, using the source application package, a second target application package for at least one second computing device of the distributed computing system, 

wherein the second target application package includes the at least a second file and the at least a second portion of code, and wherein the at least one second computing device is configured to perform the second functionality.
1. A computer-implemented method for generating target application packages for distinct computing devices of a data intake and query system, the method comprising: 

receiving a source application package comprising a plurality of portions of code and a plurality of files, wherein at least a first file of the plurality of files and a first portion of code of the plurality of portions of code are associated with a first functionality performed by at least a first computing device of the data intake and query system, 

and wherein at least a second file of the plurality of files and a second portion of code of the plurality of portions of code are associated with a second functionality performed by at least a second computing device of the data intake and query system,

wherein the second functionality is distinct from the first functionality and the at least a second computing device is distinct from the least a first computing device; 

identifying the at least a first file from the plurality of files in the source application package; identifying the at least a second file from the plurality of files in the source application package; identifying the at least a first portion of code from the plurality of portions of code in the source application package; identifying the at least a second portion of code from the plurality of portions of code in the source application package; 

generating, using the source application package, a first target application package for a first group of computing devices of the data intake and query system, 

wherein the first target application package includes the at least a first file and the at least a first portion of code, and wherein the first group of computing devices are configured to perform the first functionality; 

and generating, using the source application package, a second target application package for a second group of computing devices of the data intake and query system, 

wherein the second target application package includes the at least a second file and the at least a second portion of code, and wherein the second group of computing devices are configured to perform the second functionality.


Claim 1 of U.S. Patent No. 11151083 does not disclose “a distributed computing system”, However, Fortune (US 20150234653) discloses “The illustrated and described aspects can be practiced in distributed computing environments where certain tasks are performed by remote processing devices that are linked through a communications network” (Para 0126). Therefore, it would have been obvious to a person having ordinary skill in the art that the disclosure be practiced in distributed computing environments as taught by Fortune in order to facilitate package partitioning of application resources based on conditions, and the package applicability based on the conditions (Fortune [Summary]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 25-26, 28-30, 34-35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fortune (US 20150234653) in view of Velzen (US 20120131546) further in view of Armour (US 20130232185 A1).

Regarding Claim 21, Fortune (US 20150234653) teaches
A method, comprising: 
receiving a source application package comprising a plurality of portions of code and a plurality of files (Paragraph 0019, the resources are indexed into a comprehensive index of all available resources. The index provides a single mapping to all resources, which resources can be in different formats. For example, a resource can be a single file, or a file that itself includes multiple files (resources), a folder, program code, UI objects and other relative items, executable files, file or folder hierarchies, etc), 
wherein at least a first file of the plurality of files and a first portion of code of the plurality of portions of code are associated with a first functionality performed by at least a first computing device of a distributed computing system (Paragraph 0107, At 500, at build time, an index of resources applicable to build of an application, is created. At 502, conditions under which a resource is applicable to creation of a resource package for the application, is generated; Paragraph 0019, a resource can be a single file, or a file that itself includes multiple files (resources), a folder, program code, UI objects and other relative items, executable files, file or folder hierarchies, etc; Para 0124, computer 702 can be stored in the remote memory/storage device, as is associated with a distributed system), 
and wherein at least a second file of the plurality of files and a second portion of code of the plurality of portions of code are associated with a second functionality performed by at least a second computing device of the distributed computing system (Paragraph 0107, At 500, at build time, an index of resources applicable to build of an application, is created. At 502, conditions under which a resource is applicable to creation of a resource package for the application, is generated; Paragraph 0019, a resource can be a single file, or a file that itself includes multiple files (resources), a folder, program code, UI objects and other relative items, executable files, file or folder hierarchies, etc; Para 0124, computer 702 can be stored in the remote memory/storage device, as is associated with a distributed system), 
wherein the second functionality is distinct from the first functionality and the at least a second computing device is distinct from the least a first computing device (Para 0024, The system 100 comprises a conditions component 102 that facilitates creation of conditions 104 under which resources 106 are applicable to build of an application 108. The conditions 104 define applicability information for associated resources of the application 108. A partition component 110 automatically partitions the resources 106 into resource packages (e.g., a resource package 112) for use by the application 108 based on the associated conditions 104. For example, a resource package can be a language pack (e.g., English or French). Another type of resource package can facilitate operation on a handheld device such as a smart phone that provides the screen resolution for such device, and other application settings to provide an optimal user experience).

Fortune did not specifically teach
generating, using the source application package, a first target application package for at least one first computing device of the distributed computing system, wherein the first target application package includes the at least a first file and the at least a first portion of code
and generating, using the source application package, a second target application package for at least one second computing device of the distributed computing system, wherein the second target application package includes the at least a second file and the at least a second portion of code
and wherein the at least one first computing device is configured to perform the first functionality
and wherein the at least one second computing device is configured to perform the second functionality.


However, Velzen (US 20120131546) teaches
generating, using the source application package, a first target application package for at least one first computing device of the distributed computing system, wherein the first target application package includes the at least a first file and the at least a first portion of code (Paragraph 0031, The system includes a tier-split component 310 that is configured to automatically or semi-automatically generate a multi-tier application from a single tier application. The resulting application can thus operate completely on one of multiple tiers or be separated for coordinated execution across the multiple tiers … In the first tier, the application can execute with respect to the execution engine 320. In the second tier, the application can be executed with respect to the guest execution engine 120 hosted by the host execution engine 110), 
and generating, using the source application package, a second target application package for at least one second computing device of the distributed computing system, wherein the second target application package includes the at least a second file and the at least a second portion of code (Paragraph 0031, The system includes a tier-split component 310 that is configured to automatically or semi-automatically generate a multi-tier application from a single tier application. The resulting application can thus operate completely on one of multiple tiers or be separated for coordinated execution across the multiple tiers … In the first tier, the application can execute with respect to the execution engine 320. In the second tier, the application can be executed with respect to the guest execution engine 120 hosted by the host execution engine 110).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Fortune’s teaching to Velzen’s in order to provide  application deployment by generating deployment code for portion of application with respect to guest execution environment as function of analyzing act (Velzen [Summary]).

Fortune and Velzen did not specifically teach
and wherein the at least one first computing device is configured to perform the first functionality;
and wherein the at least one second computing device is configured to perform the second functionality.

However, Armour (US 20130232185 A1) teaches
and wherein the at least one first computing device is configured to perform the first functionality (Para 0028, distributed application 112 is divided into three tiers in this example, the application may be divided into substantially any number of tiers. Each tier may represent a different type of functionality. For instance, tier A may represent web functionality, tier B may represent data storage and tier C may represent application policies); 
and wherein the at least one second computing device is configured to perform the second functionality (Para 0028, distributed application 112 is divided into three tiers in this example, the application may be divided into substantially any number of tiers. Each tier may represent a different type of functionality. For instance, tier A may represent web functionality, tier B may represent data storage and tier C may represent application policies).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Fortune and Velzen’s teaching to Armour’s in order to  providing structural diagram to collect user input data, by  providing structural diagram displays determined nodes to allow non-linear configuration of specified application across computer systems (Armour [Summary]).

Regarding Claim 25, Fortune, Velzen and Armour teach
The method of claim 21, wherein generating the first target application package comprises: extracting the at least a first file from the plurality of files in the source application package; extracting the at least a first portion of code from the plurality of portions of code in the source application package; and including the at least a first file and the at least a first portion of code in the first target application (Fortune [Para 0024, The system 100 comprises a conditions component 102 that facilitates creation of conditions 104 under which resources 106 are applicable to build of an application 108. The conditions 104 define applicability information for associated resources of the application 108. A partition component 110 automatically partitions the resources 106 into resource packages (e.g., a resource package 112) for use by the application 108 based on the associated conditions 104. For example, a resource package can be a language pack (e.g., English or French). Another type of resource package can facilitate operation on a handheld device such as a smart phone that provides the screen resolution for such device, and other application settings to provide an optimal user experience]).

Regarding Claim 26, Fortune, Velzen and Armour teach
The method of claim 21, wherein generating the second target application package comprises: extracting the at least a second file from the plurality of files in the source application package; extracting the at least a second portion of code from the plurality of portions of code in the source application package; and including the at least a second file and the at least a second portion of code in the second target application (Fortune [Para 0024, The system 100 comprises a conditions component 102 that facilitates creation of conditions 104 under which resources 106 are applicable to build of an application 108. The conditions 104 define applicability information for associated resources of the application 108. A partition component 110 automatically partitions the resources 106 into resource packages (e.g., a resource package 112) for use by the application 108 based on the associated conditions 104. For example, a resource package can be a language pack (e.g., English or French). Another type of resource package can facilitate operation on a handheld device such as a smart phone that provides the screen resolution for such device, and other application settings to provide an optimal user experience]).

Regarding Claim 28, Fortune, Velzen and Armour teach
The method of claim 21, wherein the plurality of files comprises a plurality of configuration files, and wherein the plurality of portions of code comprises source code (Fortune [Paragraph 0019, For example, a resource can be a single file, or a file that itself includes multiple files (resources), a folder, program code; Paragraph 0049, As part of the base class design, configuration rules for indexing content and the creation of format-specific indexer extensions is also provided. The configuration rules can be in XML (extensible markup language) to specify the relationship between resource/resource types and dimensions or specific values in a dimension]).

Regarding Claim 29, Fortune, Velzen and Armour teach
The method of claim 21, wherein the at least a first portion of code comprises multiple first portions of code and the at least a second portion of code comprises multiple second portions of code , wherein some of the multiple first portions of code corresponds to some of the multiple second portions of code (Fortune [Paragraph 0019, a resource can be a single file, or a file that itself includes multiple files (resources), a folder, program code]).

Regarding Claim 30, is a system claim corresponding to the method claim above (Claim 21) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 21.

Regarding Claim 34, is a system claim corresponding to the method claim above (Claim 25) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 25.

Regarding Claim 35, is a system claim corresponding to the method claim above (Claim 26) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 26.

Regarding Claim 37, is a system claim corresponding to the method claim above (Claim 28) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 28.

Regarding Claim 38, is a system claim corresponding to the method claim above (Claim 29) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 29.

Regarding Claim 39, is a non-transitory computer-readable media claim corresponding to the method claim above (Claim 21) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 21.

Regarding Claim 40, is a non-transitory computer-readable media claim corresponding to the method claims above (Claims 25-26) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 25-26.

Claim(s) 22-24, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Fortune (US 20150234653) in view of Velzen (US 20120131546) and Armour (US 20130232185 A1) further in view of Ballani (US 20130219068 A1).

Regarding Claim 22, Fortune, Velzen and Armour teach
The method of claim 21.

Fortune, Velzen and Armour did not teach
wherein the first functionality corresponds to processing streaming data received from a first data source.

However, Ballani (US 20130219068 A1) teaches 
wherein the first functionality corresponds to processing streaming data received from a first data source (Para 0015, The application which a tenant wishes to run on the datacenter may, for example, be a data analytics job, a three-tier web application or a High Performance Computing (HPC) or scientific application. Where the application is a data analytics job, this may, for example, be a MapReduce job (e.g. Hadoop MapReduce) or may use other data-parallel frameworks such as Dryad or Scope. In other examples, the data analytics job may involve streaming data or may be any other job in which data is processed in a deterministic manner).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Fortune, Velzen and Armour’s teaching to Ballani’s in order to provide resource manager element, by mapping user request to set of different candidate resource combinations within datacenter, and presenting data relating to subset of candidate resource combinations to user (Ballani [Summary]).

Regarding Claim 23, Fortune, Velzen and Armour teach
The method of claim 21.

Fortune, Velzen and Armour did not teach
wherein the first functionality corresponds to applying filter criteria to data.

However, Ballani teaches 
wherein the first functionality corresponds to applying filter criteria to data (Para 0015, The application which a tenant wishes to run on the datacenter may, for example, be a data analytics job, a three-tier web application or a High Performance Computing (HPC) or scientific application. Where the application is a data analytics job, this may, for example, be a MapReduce job (e.g. Hadoop MapReduce) or may use other data-parallel frameworks such as Dryad or Scope. In other examples, the data analytics job may involve streaming data or may be any other job in which data is processed in a deterministic manner) Examiner Comments: It is known to someone ordinary skilled in the art that MapReduce job involves applying filter criteria to data.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Fortune, Velzen and Armour’s teaching to Ballani’s in order to provide resource manager element, by mapping user request to set of different candidate resource combinations within datacenter, and presenting data relating to subset of candidate resource combinations to user (Ballani [Summary]).

Regarding Claim 24, Fortune, Velzen and Armour teach
The method of claim 21.

Fortune, Velzen and Armour did not teach
wherein the first functionality corresponds to identifying events that satisfy filter criteria and the second functionality corresponds to processing the identified events.

However, Ballani teaches 
wherein the first functionality corresponds to identifying events that satisfy filter criteria and the second functionality corresponds to processing the identified events (Para 0015, The application which a tenant wishes to run on the datacenter may, for example, be a data analytics job, a three-tier web application or a High Performance Computing (HPC) or scientific application. Where the application is a data analytics job, this may, for example, be a MapReduce job (e.g. Hadoop MapReduce) or may use other data-parallel frameworks such as Dryad or Scope. In other examples, the data analytics job may involve streaming data or may be any other job in which data is processed in a deterministic manner).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Fortune, Velzen and Armour’s teaching to Ballani’s in order to provide resource manager element, by mapping user request to set of different candidate resource combinations within datacenter, and presenting data relating to subset of candidate resource combinations to user (Ballani [Summary]).

Regarding Claim 31, is a system claim corresponding to the method claim above (Claim 22) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 22.

Regarding Claim 32, is a system claim corresponding to the method claim above (Claim 23) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 23.

Regarding Claim 33, is a system claim corresponding to the method claim above (Claim 24) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191